Moyer, C.J.,
dissenting. At times, courts and judges are presented with issues that enable, if not require, us to demonstrate a restrained exercise of our considerable power. A case born of a dispute between two parties may require a *120decision with far-reaching and broad application to all of society. The dispute between Kathy Ault and her father, John Jasko, has produced such a case in the courts of Ohio. One can imagine few crimes that engender more empathy for the victim than a child who has been assaulted and battered by a parent.
Assuming that monetary damages rather than, or perhaps in addition to, counseling and reconciliation represent the appropriate “remedy” for such alleged criminal conduct, we are presented with the issue clearly stated in the majority opinion: Does the discovery rule apply to toll the statute of limitations where a victim of childhood sexual abuse represses memories of that abuse until a later time? The majority opinion announces a rule of law that would permit a person at any age after any lapse of time between the alleged sexual abuse and the revived memory of such abuse to sue the alleged abuser for money damages. If that is to be the law of Ohio, it is the General Assembly that should declare it as such rather than this court.
The authorities cited in the dissenting opinion of Justice Wright are most persuasive. We simply do not have in the record in this case sufficient scientific, empirical or other information from which to craft a rule of law that will protect those accused of being abusers and those who have been abused or believe they have been abused as children. The proper forum to determine such issues is in the General Assembly where all views, all relevant information, all scientific data, and all empirical studies can be presented, reviewed and debated by those who have an interest in the issue. That process did not occur, nor could it have occurred, in the case before us.
There probably will be a day, as there has been regarding the forensic use of DNA, when courts can be given reliable, competent information on the issue of repressed memory. That day is not here. We should dispose of this case with a strong dose of judicial restraint. Until the General Assembly acts on the issue, we should apply our holding in Doe v. First United Methodist Church (1994), 68 Ohio St.3d 531, 629 N.E.2d 402, and hold that Kathy Ault’s cause of action for assault and battery against John Jasko should have been filed within one year after the date of her eighteenth birthday.
I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court.